Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Divigalpitiya (US 6511701) in view of Jiu (Jiu et al., Strongly adhesive and flexible transparent silver nanowire conductive films fabricated with a high-intensity pulsed light technique, Journal of Materials Chemistry, 2012, 22, pg. 23561-23567) and  Balakrishna (US 7569463).
	Regarding Claim 18, Divigalpitiya teaches a method of making an article, the method comprising exposing a particle coating disposed on a thermally-softenable film (abstract) to a heat source (col. 8 ln. 10-16) wherein the particle coating comprises loosely bound distinct particles that are not covalently bonded to each other, and are not retained in a binder material other than the thermally-softenable film (col. 5 ln. 26-34).
	Divigalpitiya teaches the film being patterned by heating (col. 6 ln. 21-25).  Divigalpitiya does not explicitly teach heating by a flashlamp; however, Jiu teaches photonic sintering of particle films to 
	Divigalpitiya is silent as to the direction of the heat application and the combined references do not explicitly teach wherein the coating faces away from the flashlamp; however, controlled melting of desired regions of a substrate using pulsed radiation delivered from the frontside and through the backside of substate is known in the art (Balakrishna, Fig. 9 and discussion thereof).  It would have been prima facie obvious to one of ordinary skill in the art to modify the method of the combined references to include delivery of radiation from the backside of the substrate, as taught in Balakrishna, in order to achieve regional temperature control of the substrate during heating.
	Regarding Claims 19-20,   Divigalpitiya teaches graphite particles (col. 3 ln. 40-45).
	Regarding Claim 21, Divigalpitiya teaches a powder-rubbed coating (col. 6 ln. 4-14).
	Regarding Claim 22, Divigalpitiya teaches wherein the particle coating is heated in a predetermined pattern (col. 6 ln. 15-25).
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.
Applicant argues the rejection fails to provide the claim element that the particle coating faces away from the flashlamp because none of the cited references appear to disclose this feature. Applicant argues Jiu appears to have the pulsed electromagnetic radiation directly impinging on the silver nanowire film. Applicant argues Jiu teaches away in that it states strong light may destroy PET substrates to decrease the transparency of PET films.  Applicant argues neither Divigalpitiya nor Balakrishna In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Jiu is not cited as to the direction of the heat application.  As discussed in the rejection, this limitation is suggested by the teachings of Balakrishna.  Regarding applicant’s argument that Jiu teaches away from the combination, the primary reference Divigalpitiya teaches a variety of polymer films which are not PET. The teaching of negative effects to the PET film in Jiu is related to a specific light intensities and Jiu generally teaches light treatment being appropriate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TABATHA L PENNY/Primary Examiner, Art Unit 1712